Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marion Turk Culberson appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2006) complaint and dismissing without prejudice his state law claims of malicious prosecution, abuse of process, outrageous conduct, and negligence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Culberson v. Nichols, 2012 WL 81516 (D.S.C. Jan. 11, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.